DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 06/03/2020, are currently pending and are under consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the standoff base structure and cap structure in claim 1, and the biocompatible polymeric structure in claims 12 and 20. The standoff base structure and cap structure are being considered as described in Par. [0021]-[0023] and Figure 2 of the instant specification. The biocompatible polymeric structure is being understood as the standoff base structure and cap structure formed of biocompatible polymer, as described in Par. [0023] of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 5 and 15 renders the claim indefinite. The term “about” is not defined by the claim or the specifications and no tolerances have been provided. The recitation of “about 3 to about 5 inches” does not define the metes and bounds of the claimed range. For example, it is unclear if a diameter of 2.5 inches is considered to be about 3 inches. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS).
Regarding claim 1, Zaborsky teaches a blue light phototherapy system for treating or preventing an infection at a driveline exit site on an individual (e.g. Par. [0004]), the system comprising: a standoff base structure sized and configured for insertion and removal around a driveline cable at the driveline exit site of the individual (e.g. Par. [0078]: base 601 of device 600 is considered to be the base structure, and the device can be positioned around the insertion site of a patient; Fig. 5: base 601); and a cap structure sized and configured for attachment to the standoff base structure (e.g. Par. [0078]: cover 602 is being considered the cap; Fig. 5: cover 2), the cap structure including a light emission source capable of providing light in the range of from 405 nanometers to 475 nanometers (e.g. Par. [0079]: optical bodies inside the device under the cover; Par. [0071]: “blue light at a wavelength of between 400-495 nm is employed”).
Claim 1 is anticipated by Zaborsky as indicated above. Regarding claim 2, Zaborsky further teaches wherein the standoff base structure and the cap structure both include a driveline cable slot (e.g. Fig. 5: slot 603; Par. [0078]: describing Fig. 5).
Claim 1 is anticipated by Zaborsky as indicated above. Regarding claim 3, Zaborsky further teaches wherein the cap structure includes a driveline cable protection member sized and configured to accommodate the driveline cable to protect the driveline cable from the light emission source (e.g. Fig. 5: the saddle 604 is considered to be the protection member; Par. [0078]: describing Fig. 5).
Claim 3 is anticipated by Zaborsky as indicated above. Regarding claim 4, Zaborsky further teaches wherein the driveline cable protection member extends from the cap structure and into the standoff base structure to the driveline exit site (e.g. Fig. 5: it can be seen that the saddle 604 extends to the base 601).
Claim 1 is anticipated by Zaborsky as indicated above. Regarding claim 5, Zaborsky further teaches wherein the standoff base structure has a diameter of from about 3 to about 5 inches (e.g. Par. [0143]: “length of the light disinfecting device 600 and its associated fiber optic umbilical 605…is between about 7.6 cm to about 15.2 cm”, since the combined length of the device 600 and the cable is between 7.6cm – 15.2cm (2.99in – 5.98in), the length of the device 600 would have to be between the recited range).
Claim 1 is anticipated by Zaborsky as indicated above. Regarding claim 7, Zaborsky further teaches wherein the cap structure is attached to the standoff base structure via snap fit arrangement (e.g. Par. [0101]: the cover has posts and clips that mate with complementary receptacles in the base to hold the cover securely; Fig. 10).
Claim 1 is anticipated by Zaborsky as indicated above. Regarding claim 11, Zaborsky further teaches wherein the standoff base structure is sized and configured for attachment to skin (e.g. Par. [0078]: the device can be positioned around the insertion site of a patient).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS) as applied to claim 1 above, and further in view of Korakianitis et al. (US Patent Application Publication 2017/0340788), hereinafter Korakianitis.
Claim 1 is anticipated by Zaborsky, as indicated above. Regarding claim 6, Zaborsky fails to teach wherein the standoff base structure and the cap structure are both formed of a biocompatible polymeric material. Korakianitis discloses a mechanical circulatory support device. Korakianitis discloses using biocompatible polymeric material for the casing components of the device (e.g. Par. [0071]: “casing 300 and the impeller 200, may comprise one or more biocompatible materials, including but not limited to polyether ether keytone (PEEK), for example PEEK OPTIMA”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zaborsky to include the use of a biocompatible polymer to form the base and cap structure as taught by Korakianitis in order to provide the predictable results of preventing or diminishing any adverse effect in the user. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS) as applied to claim 1 above, and further in view of Scharf et al. (US Patent Application Publication 2016/0151639), hereinafter Scharf.
Claim 1 is anticipated by Zaborsky, as indicated above. Regarding claim 8, Zaborsky fails to teach wherein the standoff base structure is suitable for re- use and re-sterilization. Scharf discloses a device for light therapy. Scharf discloses components of a device being reusable and re-sterilizable (e.g. Par. [0165]: “One or more components of device 100 can be reusable and/or re-sterilizable.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base structure of Zaborsky to be reusable and re-sterilizable as taught by Scharf in order to provide the predictable results of increasing the usability of the device.
Claim 1 is anticipated by Zaborsky, as indicated above. Regarding claim 10, Zaborsky further teaches wherein the light emitting source includes one or more light emitting diodes (e.g. Par. [0081]: “The one or more light sources may include, for example, lasers or light emitting diodes.”). However, Zaborsky fails to teach the light emitting diodes being light emitting diode arrays. 
Scharf discloses a device for light therapy. Scharf discloses using light emitting diode arrays in the device to treat or reduce infection in the applied area (e.g. Par. [0290]: “In some embodiments, light delivery element 155 comprises a circumferential array of LEDs”, “During use, light delivery element 155 can be positioned in an area of the patient to be treated (e.g. infection reduced or prevented and/or therapeutic light delivered)”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zaborsky to include light emitting diode arrays as taught by Scharf in order to provide the predictable results of treating or reducing infection through light therapy.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS) as applied to claim 1 above, and further in view of Vogt et al. (US Patent Application Publication 2021/0346680), hereinafter Vogt.
Claim 1 is anticipated by Zaborsky, as indicated above. Regarding claim 9, Zaborsky further teaches wherein the standoff base structure includes structures therein to allow for the dissipation of heat generated by the light emission source (e.g. Pars. [0121]: the device comprises fins to increase surface area for heat dissipation). However, Zaborsky fails to teach the heat dissipating structures being openings. 
Vogt discloses mechanical components of a vascular assist device (VAD). Vogt discloses using holes for heat dissipation (e.g. Par. [0055). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipating structures of Zaborsky to include holes as taught by Vogt in order to provide the predictable results of protecting the device from over heating.
Claims 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS) and further in view of Korakianitis et al. (US Patent Application Publication 2017/0340788), hereinafter Korakianitis.
Regarding claim 12, Zaborsky discloses a blue light phototherapy system for treating or preventing an infection at a driveline exit site on an individual (e.g. Par. [0004]), the system comprising: a structure sized and configured for insertion and removal around a driveline cable at the driveline exit site of the individual (e.g. Par. [0078]: base 601 of device 600 is considered to be the base structure, and the device can be positioned around the insertion site of a patient; Fig. 5: base 601); wherein the structure includes a light emission source capable of providing light in the range of from 405 nanometers to 475 nanometers (e.g. Par. [0079]: optical bodies inside the device under the cover; Par. [0071]: “blue light at a wavelength of between 400-495 nm is employed”).
However, Zaborsky fails to teach wherein the structure is formed of a biocompatible polymeric material. Korakianitis discloses a mechanical circulatory support device. Korakianitis discloses using biocompatible polymeric material for the casing components of the device (e.g. Par. [0071]: “casing 300 and the impeller 200, may comprise one or more biocompatible materials, including but not limited to polyether ether keytone (PEEK), for example PEEK OPTIMA”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zaborsky to include the use of a biocompatible polymer to form the structure as taught by Korakianitis in order to provide the predictable results of preventing or diminishing any adverse effect in the user.
Claim 12 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 13, Zaborsky further teaches wherein the structure includes a driveline cable slot (e.g. Fig. 5: slot 603; Par. [0078]: describing Fig. 5).
Claim 13 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 14, Zaborsky further teaches wherein the structure includes a driveline cable protection member sized and configured to accommodate the driveline cable to protect the driveline cable from the light emission source (e.g. Fig. 5: the saddle 604 is considered to be the protection member; Par. [0078]: describing Fig. 5).
Claim 12 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 15, Zaborsky further teaches wherein the structure has a diameter of from about 3 to about 5 inches (e.g. Par. [0143]: “length of the light disinfecting device 600 and its associated fiber optic umbilical 605…is between about 7.6 cm to about 15.2 cm”, since the combined length of the device 600 and the cable is between 7.6cm – 15.2cm (2.99in – 5.98in), the length of the device 600 would have to be between the recited range).
Claim 12 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 19, Zaborsky further teaches wherein the standoff base structure is sized and configured for attachment to skin (e.g. Par. [0078]: the device can be positioned around the insertion site of a patient).
Regarding claim 20, Zaborsky discloses a method of preventing or treating a driveline infection in an individual, the method comprising: introducing a blue light phototherapy system at a driveline exit site on an individual (e.g. Par. [0004]), the system comprising a structure including a light emission source capable of providing light in the range of from 405 nanometers to 475 nanometers; and energizing the light emission source to provide light in the range of from 405 nanometers to 475 nanometers at the driveline exit site on the individual (e.g. Par. [0078]: base 601 of device 600 is considered to be the base structure, and the device can be positioned around the insertion site of a patient; Fig. 5: base 601; Par. [0079]: optical bodies inside the device under the cover; Par. [0071]: “blue light at a wavelength of between 400-495 nm is employed”). 
However, Zaborsky fails to teach wherein the structure is formed of a biocompatible polymeric material. Korakianitis discloses a mechanical circulatory support device. Korakianitis discloses using biocompatible polymeric material for the casing components of the device (e.g. Par. [0071]: “casing 300 and the impeller 200, may comprise one or more biocompatible materials, including but not limited to polyether ether keytone (PEEK), for example PEEK OPTIMA”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zaborsky to include the use of a biocompatible polymer to form the structure as taught by Korakianitis in order to provide the predictable results of preventing or diminishing any adverse effect in the user.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS) and further in view of Korakianitis et al. (US Patent Application Publication 2017/0340788), hereinafter Korakianitis, as applied to claim 12 above, and further in view of Scharf et al. (US Patent Application Publication 2016/0151639), hereinafter Scharf.
Claim 12 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 16, Zaborsky fails to teach Zaborsky fails to teach wherein the standoff base structure is suitable for re- use and re-sterilization. Scharf discloses a device for light therapy. Scharf discloses components of a device being reusable and re-sterilizable (e.g. Par. [0165]: “One or more components of device 100 can be reusable and/or re-sterilizable.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base structure of Zaborsky in view of Korakianitis to be reusable and re-sterilizable as taught by Scharf in order to provide the predictable results of increasing the usability of the device.
Claim 12 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 18, Zaborsky further teaches wherein the light emitting source includes one or more light emitting diodes (e.g. Par. [0081]: “The one or more light sources may include, for example, lasers or light emitting diodes.”). However, Zaborsky fails to teach the light emitting diodes being light emitting diode arrays. 
Scharf discloses a device for light therapy. Scharf discloses using light emitting diode arrays in the device to treat or reduce infection in the applied area (e.g. Par. [0290]: “In some embodiments, light delivery element 155 comprises a circumferential array of LEDs”, “During use, light delivery element 155 can be positioned in an area of the patient to be treated (e.g. infection reduced or prevented and/or therapeutic light delivered)”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zaborsky in view of Korakianitis to include light emitting diode arrays as taught by Scharf in order to provide the predictable results of treating or reducing infection through light therapy.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zaborsky (US Patent Application 2019/0192707 – APPLICANT CITED ON 09/17/2020 IDS) and further in view of Korakianitis et al. (US Patent Application Publication 2017/0340788), hereinafter Korakianitis, as applied to claim 12 above, and further in view of Vogt et al. (US Patent Application Publication 2021/0346680), hereinafter Vogt.
Claim 12 is obvious over Zaborsky and Korakianitis as indicated above. Regarding claim 17, Zaborsky further teaches wherein the standoff base structure includes structures therein to allow for the dissipation of heat generated by the light emission source (e.g. Pars. [0121]: the device comprises fins to increase surface area for heat dissipation). However, Zaborsky fails to teach the heat dissipating structures being openings. 
Vogt discloses mechanical components of a vascular assist device (VAD). Vogt discloses using holes for heat dissipation (e.g. Par. [0055). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipating structures of Zaborsky in view of Korakianitis to include holes as taught by Vogt in order to provide the predictable results of protecting the device from overheating. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casas (US 2019/0091389) discloses a device for drive line infection prevention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792         
                                                                                                                                                                                               /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792